Exhibit 10.3

 



UNCONDITIONAL SECURED GUARANTY AND PLEDGE AGREEMENT

 

This UNCONDITIONAL SECURED GUARANTY AND PLEDGE AGREEMENT (this “Agreement”) is
entered into as of March 6, 2015, by DIGITAL TURBINE, INC. (f/k/a Mandalay
Digital Group, Inc.), a Delaware corporation (“Guarantor”) in favor of SILICON
VALLEY BANK (“Bank”).

 

For and in consideration of all extensions of credit, loans and other financial
accommodations provided by Bank to Appia, Inc. (“Borrower”), which loans were
and will be made pursuant to an Second Amended and Restated Loan and Security
Agreement among Borrower and Bank, dated as of March 6, 2015, as amended from
time to time, and any and all modifications, extensions or renewals thereof (the
“Loan Agreement”), Guarantor hereby unconditionally and irrevocably guarantees
the prompt and complete payment of all Obligations and Borrower’s performance of
the Loan Agreement and the other Loan Documents (other than any warrant or other
equity instruments) according to their terms. Capitalized terms used but not
otherwise defined herein shall have the meanings given them under the Loan
Agreement.

 

Section 1 – GUARANTEE

 

1.1 If Borrower does not pay when due any Obligations, Guarantor shall upon
demand by Bank immediately pay to Bank such Obligations (“Guarantor
Obligations”).

 

1.2 The obligations hereunder are independent of the obligations of Borrower,
and a separate action or actions may be brought and prosecuted against Guarantor
whether action is brought against Borrower or whether Borrower be joined in any
such action or actions. Guarantor waives the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof.
Guarantor’s liability under this Agreement is not conditioned or contingent upon
the genuineness, validity, regularity or enforceability of the Loan Documents.

 

1.3 Bank’s right to (a) renew, extend or otherwise change the terms of the Loan
Documents or any part thereof, (b) take security for the payment due under this
Agreement or the Loan Documents, (c) exchange, enforce, waive or release any
such security, and (d) apply any security and direct its sale as Bank, in its
discretion, chooses, shall not affect the Guarantor’s obligations or liability
hereunder.

 

1.4 Guarantor waives any right to require Bank to (a) proceed against Borrower
or any other Person; (b) proceed against or exhaust any security held from
Borrower or any other Person; or (c) pursue any other remedy in Bank’s power
whatsoever. Bank may, at its election, exercise, decline or fail to exercise,
any right or remedy it may have against Borrower or any security held by Bank,
including without limitation the right to foreclose upon any such security by
judicial or nonjudicial sale, without affecting or impairing in any way the
liability of Guarantor hereunder. Guarantor waives any defense arising by reason
of any disability or other defense of Borrower or any other guarantor, or by
reason of the cessation from any cause whatsoever of the liability of Borrower
or any other guarantor. Guarantor waives any setoff, defense or counterclaim
that Borrower may have against Bank, other than payment in full of the
Obligations (other than inchoate indemnity obligations). Guarantor waives any
defense arising out of the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower. Until all of
the Obligations (other than contingent indemnity obligations for which no claim
has been asserted) have been paid in full, (d) Guarantor shall have no right of
subrogation or reimbursement for claims arising out of or in connection with
this Agreement, (e) Guarantor shall have no right of contribution or other
rights against Borrower in connection with the Obligations, (f) Guarantor waives
any right to enforce any remedy that Bank now has or may hereafter have against
Borrower, and (g) Guarantor waives all rights to participate in any security now
or hereafter held by Bank. Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Agreement and of the existence,
creation or incurrence of new or additional Indebtedness. Guarantor assumes the
responsibility for being and keeping itself informed of the financial condition
of Borrower and of all other circumstances bearing upon the risk of nonpayment
of any Indebtedness or nonperformance of any obligation of Borrower, warrants to
Bank that it will keep so informed, and agrees that absent a request for
particular information by Guarantor, Bank shall have no duty to advise Guarantor
of information known to Bank regarding such condition or any such circumstances.
Guarantor waives the benefits of California Civil Code sections 2809, 2810,
2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.

 

1

 



1.5 If Borrower becomes insolvent, is adjudicated bankrupt or files a petition
for reorganization, arrangement, composition or similar relief under any present
or future provision of the United States Bankruptcy Code or reorganization or
insolvency laws of any applicable jurisdiction, or if such a petition is filed
against Borrower, and in any such proceeding some or all of any Indebtedness or
obligations under the Loan Agreement are terminated or rejected or any
obligation of Borrower is modified or abrogated, or if Borrower’s obligations
are otherwise avoided for any reason, Guarantor agrees that Guarantor’s
liability hereunder shall not thereby be affected or modified and such liability
shall continue in full force and effect as if no such action or proceeding had
occurred until payment in full of the Obligations (other than inchoate indemnity
obligations). This Agreement shall continue to be effective or be reinstated, as
the case may be, if any payment must be returned by Bank upon the insolvency,
bankruptcy or reorganization of a Borrower or any other guarantor or otherwise,
as though such payment had not been made until payment in full of the
Obligations (other than inchoate indemnity obligations).

 

1.6 Any Indebtedness of Borrower now or hereafter held by Guarantor is hereby
subordinated to any Indebtedness of Borrower to Bank; and such Indebtedness of
Borrower to Guarantor shall be collected, enforced and received by Guarantor as
trustee for Bank and be paid over to Bank on account of the Indebtedness of
Borrower to Bank but without reducing or affecting in any manner the liability
of Guarantor under the other provisions of this Agreement.

 

Section 2 – GRANT OF SECURITY INTEREST

 

2.1 To secure the payment and performance of all of the Guarantor Obligations
when due, Guarantor hereby grants Bank, a continuing security interest in, and
pledges to Bank, the Collateral (as defined below), wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. Guarantor represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral (subject only to
Permitted Liens that are permitted to have superior priority to Bank’s Lien
under this Agreement). If Guarantor shall acquire a commercial tort claim in an
amount greater than Fifty Thousand Dollars ($50,000), Guarantor shall promptly
notify Bank in a writing signed by Guarantor of the general details thereof and
grant to Bank in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Bank. “Collateral” means all of
Guarantor’s right, title and interest in and to the following:

 

2

 



(a) All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, fixtures, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

(b) all Guarantor’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing. For
the purposes of this Agreement, “Guarantor’s Books” are all Guarantor’s books
and records including ledgers, federal and state tax returns, records regarding
Guarantor’s assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.

 

(c) Notwithstanding anything to the contrary in this Agreement, the Collateral
does not include any of the following: (i) more than 65% of the presently
existing and hereafter arising issued and outstanding shares of capital stock
owned by Guarantor of any Foreign Subsidiary which shares entitle the holder
thereof to vote for directors or any other matter, (ii) any intent-to-use
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise; (iii) any interest of Guarantor
as a lessee or sublessee under a real property lease; (iv) rights held under a
license that are not assignable by their terms without the consent of the
licensor thereof (but only to the extent such restriction on assignment is
enforceable under applicable law); or (v) any interest of Guarantor as a lessee
under an Equipment lease if Guarantor is prohibited by the terms of such lease
from granting a security interest in such lease or under which such an
assignment or Lien would cause a default to occur under such lease; provided,
however, that upon termination of such prohibition, such interest shall
immediately become Collateral without any action by Guarantor or Bank.

 

2.2 Guarantor hereby authorizes Bank to file financing statements, without
notice to Guarantor, with all appropriate jurisdictions to perfect or protect
Bank’s interest or rights hereunder. Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank’s discretion.

 

3

 



Section 3 – PLEDGE

 

3.1 As security for the full, prompt and complete payment and performance when
due (whether by stated maturity, by acceleration or otherwise) of all the
Guarantor Obligations, Guarantor hereby pledges to Bank, and grants to Bank, a
first priority security interest in all of the following (collectively, the
“Pledged Collateral”):

 

(a) the shares of capital stock or other equity securities of the entities
listed on Exhibit A attached hereto, now owned or hereafter acquired (whether in
connection with any recapitalization, reclassification, or reorganization of the
capital of such entities or any successors in interest thereto) by Guarantor,
subject to the limitation set forth in Section 2.1(c)(i) (the “Pledged Shares”),
together with all proceeds and substitutions thereof, all cash, stock and other
monies and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing. On the date that is no later than seven (7) days from
the date hereof, the certificate or certificates representing the Pledged Shares
will be delivered to Bank, accompanied by an instrument of assignment duly
executed in blank by Guarantor. To the extent required by the terms and
conditions governing the Pledged Shares, Guarantor shall cause the books of each
entity whose Pledged Shares are part of the Pledged Collateral and any transfer
agent to reflect the pledge of the Pledged Shares. Upon the occurrence and
during the continuation of an Event of Default, Bank may effect the transfer of
any securities included in the Pledged Collateral (including but not limited to
the Pledged Shares) into the name of Bank and cause new certificates
representing such securities to be issued in the name of Bank or its transferee;

 

(b) all voting trust certificates held by Guarantor evidencing the right to vote
any Pledged Shares subject to any voting trust; and

 

(c) all additional shares and voting trust certificates of the entities listed
on Exhibit A from time to time acquired by Guarantor in any manner, subject to
the limitation set forth in Section 2.1(c)(i) (which additional shares shall be
deemed to be part of the Pledged Shares), and the certificates representing such
additional shares, and all dividends, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Shares.

 

3.2 Guarantor agrees to pay prior to delinquency all taxes, charges, Liens and
assessments, in each case imposed by any Governmental Authority, against the
Pledged Collateral, except those with respect to which the amount or validity is
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of
Guarantor, and upon the failure of Guarantor to do so, contemporaneous with
written notice thereof from Bank to Guarantor, Bank at its option may pay any of
them.

 

3.3 In the event that during the term of this Agreement, any reclassification,
readjustment, or other change is declared or made in the capital structure of
the issuer of the Pledged Shares, all new, substituted and additional shares,
options, or other securities, issued or issuable to Guarantor by reason of any
such change or exercise shall be delivered to and held by Bank under the terms
of this Agreement in the same manner as the Pledged Collateral originally
pledged hereunder.

 

4

 



3.4 Notwithstanding anything herein to the contrary, Guarantor may exercise any
rights under the Pledged Shares to vote such Pledged Shares and receive
dividends in respect of such Pledged Shares while no Event of Default has
occurred and is continuing.

 

Section 4 – REPRESENTATIONS AND WARRANTIES

 

4.1 Guarantor hereby represents and warrants to Bank that:

 

(a) the execution, delivery and performance by Guarantor of this Agreement (i)
does not contravene any material Requirement of Law or any material contractual
restriction binding on or affecting Guarantor or by which Guarantor’s property
may be affected; (ii) does not require any authorization or approval or other
action by, or any notice to or filing with, any Governmental Authority or any
other Person under any material indenture, mortgage, deed of trust, lease,
agreement or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, except such as have been obtained or
made; and (iii) does not result in the imposition or creation of any Lien upon
any property of Guarantor except the Lien provided to Bank pursuant to Section 2
hereof;

 

(b) Guarantor has the corporate, limited liability or limited partnership, as
applicable, power to execute, deliver and perform this Agreement and the
execution, delivery and performance of this Agreement has been duly authorized
by all requisite action;

 

(c) this Agreement is a valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as the enforceability
thereof may be subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting the
rights of creditors generally;

 

(d) there is no action, suit or proceeding affecting Guarantor pending or
threatened before any court, arbitrator, or Governmental Authority, domestic or
foreign, which may have a material adverse effect on the ability of Guarantor to
perform its obligations under this Agreement;

 

(e) Guarantor’s obligations hereunder are not subject to any offset or defense
against Bank or Borrower of any kind;

 

(f) in connection with this Agreement, Guarantor has delivered to Bank a
completed certificate signed by Guarantor, entitled “Perfection Certificate,”
and Guarantor represents and warrants to Bank that, except as Bank may be
notified pursuant to the terms of this Agreement, (a) Guarantor’s exact legal
name is that indicated on the Perfection Certificate and on the signature page
hereof; (b) Guarantor is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Guarantor’s organizational identification
number or accurately states that Guarantor has none; (d) the Perfection
Certificate accurately sets forth Guarantor’s place of business, or, if more
than one, its chief executive office as well as Guarantor’s mailing address (if
different than its chief executive office); (e) except as set forth in the
Perfection Certificate, Guarantor (and each of its predecessors) has not, in the
past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Guarantor and each of its Subsidiaries is accurate and complete (it being
understood and agreed that Guarantor may from time to time update certain
information in the Perfection Certificate after the date hereof to the extent
permitted by one or more specific provisions in this Agreement);

 

5

 



(g) the financial statements of Guarantor, copies of which have been and shall
be furnished to Bank, fairly present in all material respects the financial
position of Guarantor for the dates and periods purported to be covered thereby,
and no Event of Default under section 8.11 of the Loan Agreement has occurred,
is continuing or would occur upon the effectiveness of this Agreement;

 

(h) after the incurrence of Guarantor’s obligations under this Agreement, the
fair salable value of Guarantor’s assets (including goodwill minus disposition
costs) exceeds the fair value of its liabilities; Guarantor is not left with
unreasonably small capital after the transactions in this Agreement or the other
Loan Documents; and Guarantor is able to pay its debts (including trade debts)
as they mature;

 

(i) all representations and warranties contained in this Agreement are true at
the time of Guarantor’s execution of this Agreement and, with respect to the
representations and warranties contained in clauses (j) through (o) of this
Section 4.1, shall be true upon the issuance and receipt by Guarantor of any
additional Pledged Shares and/or Pledged Collateral after the date hereof;

 

(j) Guarantor is, at the time of delivery of the Pledged Shares to Bank
hereunder, the sole holder of record and the sole beneficial owner of the
Pledged Collateral, free and clear of any Lien thereon or affecting title
thereto, except for the Lien created by this Agreement and Permitted Liens;

 

(k) none of the Pledged Shares have been transferred in violation of applicable
federal or state securities, or similar laws, which such transfer may be subject
to in the United States of America or any applicable jurisdiction;

 

(l) all of the Pledged Shares have been duly authorized, validly issued, fully
paid and are non-assessable;

 

(m) to Guarantor’s knowledge, (i) there are no subscriptions, warrants, rights
of first refusal or other restrictions on transfer relative to, or options
exercisable with respect to the Pledged Shares; and (ii) the Pledged Shares are
not the subject of any present or threatened suit, action, arbitration,
administrative or other proceeding, and Guarantor knows of no reasonable grounds
for the institution of any such proceedings;

 

(n) no consent, approval, authorization or other order of any Person and no
consent or authorization of any Governmental Authority is required to be made or
obtained which has not yet been made or obtained by Guarantor either (i) for the
pledge by Guarantor of the Pledged Collateral pursuant to this Agreement or for
the execution, delivery, or performance of this Agreement by Guarantor; or (ii)
for the exercise by Bank of the voting or other rights provided for in this
Agreement or the remedies with respect to the Pledged Collateral pursuant to
this Agreement, except, in the case of clause (i) and (ii), as (x) may be
required in connection with such disposition by laws affecting the offer and
sale of securities generally and (y) by the laws of the United States and any
applicable foreign jurisdiction; and

 

6

 



(o) the pledge, grant of a security interest in, and delivery of the Pledged
Collateral pursuant to this Agreement, will create a valid first priority Lien
on and in the Pledged Collateral, and the proceeds thereof, securing the payment
of the Guarantor Obligations.

 

Section 5 – COVENANTS

 

5.1 Guarantor covenants and agrees to the following:

 

(a) Deliver to Bank, (i) within five (5) days of filing, copies of all periodic
and other reports, proxy statements and other materials filed by Guarantor with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Guarantor
posts such documents, or provides a link thereto, on Guarantor’s website on the
Internet at Guarantor’s website address, (ii) a prompt report of any legal
actions pending or threatened in writing against Guarantor or any of its
Subsidiaries that could result in damages or costs to Guarantor or any of its
Subsidiaries of, individually or in the aggregate, Two Hundred Fifty Thousand
Dollars ($250,000) or more, and (iii) financial information reasonably requested
by Bank;

 

(b) Timely file, and require each of its Subsidiaries to timely file, all
required tax returns and reports and timely pay, and require each of its
Subsidiaries to timely pay, all foreign, federal, state and material local
taxes, assessments, deposits and contributions owed by Guarantor and each of its
Subsidiaries, except for deferred payment of any contested taxes, provided that
Guarantor (i) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (ii)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, (iii) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien,” and shall
deliver to Bank, on reasonable demand, appropriate certificates attesting to
such payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms;

 

(c) Keep its business and the Collateral insured for risks and in amounts
standard for companies in Guarantor’s industry and location. Insurance policies
shall be in a form, with companies, and in amounts standard for companies in
Guarantor’s industry and location. All property policies shall have a lender’s
loss payable endorsement showing Bank as a lender loss payee and waive
subrogation against Bank. All liability policies shall show, or have
endorsements showing, Bank as an additional insured. All policies (or their
respective endorsements) shall provide that the insurer shall give Bank at least
thirty (30) days’ notice before canceling its policy (ten (10) days notice
before canceling its policy for non-payment of premium). At Bank’s reasonable
request, Guarantor shall deliver certified copies of policies and evidence of
all premium payments. If an Event of Default exists, proceeds payable under any
policy shall, at Bank’s option, be payable to Bank on account of the
Obligations. After the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Bank, be payable to Bank on account of the Guarantor Obligations. If Guarantor
fails to obtain insurance as required under this Section 5.1(c) or to pay any
amount or furnish any required proof of payment to third persons and Bank, Bank
may make all or part of such payment or obtain such insurance policies required
in this Section 5.1(c), and take any action under the policies Bank deems
prudent. Notwithstanding the foregoing, Guarantor shall not be required to
deliver insurance endorsements pursuant to this Section 5.1(c) until the date
that is thirty (30) days from the date hereof;



7

 

 

(d) Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Guarantor at any time
maintains in the United States, Guarantor shall cause the applicable bank or
financial institution (other than Bank) at or with which any Collateral Account
is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank unless
this Agreement and Bank’s Liens hereunder are terminated. The provisions of the
previous sentence shall not apply to (i) deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Guarantor’s employees and identified to Bank by Guarantor as
such, or (ii) other Collateral Accounts holding balances not in excess of Seven
Hundred Fifty Thousand Dollars ($750,000) in the aggregate at any time.
Notwithstanding the foregoing, Guarantor shall not be required to deliver
Control Agreements pursuant to this Section 5.1(d) until the date that is thirty
(30) days from the date hereof;

 

(e) (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property material to its business; (ii) promptly advise Bank in
writing of material infringements of its Intellectual Property material to its
business; (iii) not allow any Intellectual Property material to Guarantor’s
business to be abandoned, forfeited or dedicated to the public without Bank’s
written consent, and (iv) provide written notice to Bank (which may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Guarantor posts such documents, or provides a link thereto, on
Guarantor’s website on the Internet at Guarantor’s website address) within ten
(10) days of entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public).
Guarantor shall take such commercially reasonable steps as Bank requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (A) any Restricted License to be deemed “Collateral” and for Bank
to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (B) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents;

 

8

 



(f) Allow Bank, or its agents, at reasonable times, on three (3) Business Days’
notice (provided no notice is required if an Event of Default has occurred and
is continuing), to inspect the Collateral and audit and copy Guarantor’s Books.
Such inspections or audits shall be conducted no more often than once every
twelve (12) months unless an Event of Default has occurred and is continuing.
The foregoing inspections and audits shall be at Guarantor’s expense, and the
charge therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Guarantor and Bank schedule an audit more
than ten (10) days in advance, and Guarantor cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Guarantor shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling;

 

(g) Guarantor shall, at any time and from time to time, execute and deliver such
further instruments and take such further action as may reasonably be requested
by Bank to effect the purposes of this Agreement;

 

(h) Guarantor shall make any payments and do any act reasonably necessary or
convenient to protect the Collateral and the value of Bank’s interest therein.
If Guarantor fails to pay any amount or furnish any required proof of payment to
third Persons as required hereunder, Bank may make all or part of the payment or
obtain insurance policies, and take any action under the policies as Bank deems
prudent. Any amounts paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the Default Rate and secured by the Collateral. No
payments by Bank are an agreement to make similar payments in the future or
Bank’s waiver of any Event of Default; and

 

(i) (i) Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on Guarantor’s business or
operations; (ii) comply, and have each Subsidiary comply, with all laws,
ordinances and regulations to which it is subject, noncompliance with which
could have a material adverse effect on Guarantor’s business; (iii) obtain all
of the Governmental Approvals necessary for the performance by Guarantor of its
obligations under the Loan Documents to which it is a party and the grant of a
security interest to Bank in all of its property; and (iv) promptly provide
copies of any such obtained Governmental Approvals to Bank.

 

5.2 Guarantor shall not do any of the following without Bank’s prior written
consent:

 

(a) Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment or
Equipment that is no longer useful for Guarantor’s business; (c) in connection
with Permitted Liens and Investments that are not otherwise prohibited under
this Agreement or the other Loan Documents; (d) of non-exclusive licenses for
the use of the property of Guarantor or its Subsidiaries in the ordinary course
of business and licenses that could not result in a legal transfer of title of
the licensed property but that may be exclusive in respects other than territory
and that may be exclusive as to territory only as to discreet geographical areas
outside of the United States; and (e) consisting of Guarantor’s use or transfer
of money or Cash Equivalents in the ordinary course of business in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;

 

9

 



(b) (i) Liquidate or dissolve; (ii) permit or suffer a Change in Control, or
(iii) permit Borrower to cease being a wholly-owned Subsidiary of Guarantor;

 

(c) Guarantor shall not, without at least thirty (30) days prior written notice
to Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Hundred
Thousand Dollars ($100,000) in Guarantor’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
One Hundred Thousand Dollars ($100,000) to a bailee at a location other than to
a bailee and at a location already disclosed in the Perfection Certificate, (2)
change its jurisdiction of organization, (3) change its organizational structure
or type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization. If Guarantor intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of One Hundred Thousand Dollars ($100,000) to a bailee, and Bank and
such bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Guarantor intends to deliver the
Collateral, then Guarantor will first receive the written consent of Bank, and
use commercially reasonable efforts to cause such bailee to execute and deliver
a bailee agreement in form and substance satisfactory to Bank in its reasonable
discretion;

 

(d) Merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any other Person. A Subsidiary may merge or consolidate into
another Subsidiary or into Guarantor;

 

(e) Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness;

 

(f) Create, incur, allow, or suffer any Lien on any of its property, or assign
or convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the first priority security interest granted
herein, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Bank or in connection with Permitted Liens) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Guarantor from assigning, mortgaging, pledging, granting a security interest in
or upon, or encumbering any of Guarantor’s Intellectual Property, except, in
each case, as is otherwise permitted in Section 5.2(a) hereof and the definition
of “Permitted Liens” herein;

 

(g) Maintain any Collateral Account except pursuant to the terms of Section
5.1(d) hereof;

 

(h) Pay (other than in the form of Guarantor’s capital stock) any dividends or
make any distribution or payment or redeem, retire or purchase any capital
stock; provided, however, that Guarantor may repurchase capital stock from
former directors, officers, employees or consultants at the original purchase
price thereof, but not to exceed in the aggregate of Five Hundred Thousand
Dollars ($500,000) per fiscal year, as permitted by Guarantor’s equity incentive
plans, restricted stock purchase agreements, stock option agreements, stock
grant agreements or similar agreements, so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase;

 

10

 



(i) (i) Make or permit any payment on any Subordinated Debt, except under the
terms of the subordination, intercreditor, or other similar agreement to which
such Subordinated Debt is subject, or (ii) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof or
adversely affect the subordination thereof to Guarantor Obligations owed to
Bank, except as may be permitted under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject;

 

(j) Become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended, or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Guarantor’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any material liability of
Guarantor, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency; or

 

(k) Form any direct or indirect Subsidiary or acquire any direct or indirect
Subsidiary after the date hereof, unless Guarantor (a) causes any such new
Domestic Subsidiary to provide to Bank a joinder to this Agreement, together
with such appropriate financing statements and/or Control Agreements, all in
form and substance reasonably satisfactory to Bank (including being sufficient
to grant Bank a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Domestic Subsidiary), (b) provides to
Bank appropriate certificates and powers and financing statements, pledging all
of the direct or beneficial ownership interest in any such new Subsidiary
(except to the extent shares of any such new Foreign Subsidiary are excluded
from the Collateral pursuant to Section 2.1(c)(i)), in form and substance
reasonably satisfactory to Bank, and (c) provides to Bank all other
documentation in form and substance reasonably satisfactory to Bank which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 5.2(k) shall be a Loan
Document.



11

 

 

5.3 So long as Bank has any commitment to make Credit Extensions to any Borrower
under the Loan Agreement or any Borrower has any Obligations (other than
contingent indemnity obligations for which no claim has been asserted)
outstanding under the Loan Documents, Guarantor agrees that Guarantor:

 

(a) will not (i) except as otherwise permitted by the Loan Documents, sell,
transfer or otherwise dispose of, or grant any option or warrant with respect
to, any of the Pledged Collateral (or any part thereof or interest therein)
except with the prior written consent of Bank, or (ii) create or permit to exist
any Lien upon or with respect to any of the Pledged Collateral, except for
Permitted Liens. If any Pledged Collateral, or any part thereof, is sold,
transferred or otherwise disposed of in violation of this Section 5.3, the
security interest of Bank shall continue in the Pledged Collateral, to the
extent permitted under applicable law, notwithstanding such sale, transfer or
other disposition, and Guarantor will deliver any proceeds thereof to Bank to be
held as Pledged Collateral hereunder;

 

(b) shall, at Guarantor’s own expense, promptly execute, acknowledge, and
deliver all such instruments and take all such actions as Bank from time to time
may reasonably request to ensure to Bank the benefits of the Lien in and to the
Pledged Collateral intended to be created by this Agreement;

 

(c) shall maintain, preserve and, at Bank’s request, use commercially reasonable
efforts to defend the title to the Pledged Collateral and the Lien of Bank
thereon against the claim of any other Person; and

 

(d) upon obtaining any shares of capital stock or other equity securities that
should be pledged pursuant to Section 3.1 of this Agreement, shall promptly
deliver to Bank a duly executed Pledge Supplement in substantially the form of
Exhibit B attached hereto (a “Pledge Supplement”) identifying such additional
shares of capital stock or other equity securities. Guarantor hereby authorizes
Bank to attach each Pledge Supplement to this Agreement and agrees that all
shares of capital stock or other equity securities listed thereon shall for all
purposes hereunder constitute Pledged Collateral.

 

 

Section 6 – EVENTS OF DEFAULT

 

6.1 Upon the occurrence and during the continuation of an Event of Default, Bank
shall have all of the rights of a secured party under the Code with respect to
the Collateral. Guarantor’s obligations hereunder are not limited to the
Collateral or any exercise by Bank of rights and remedies against the same, and
Bank may pursue any other available rights and remedies against Guarantor,
whether hereunder, at law or otherwise, without resort to the Collateral if Bank
deems it in its best interests to do so.

 

6.2 So long as no Event of Default has occurred and is continuing:

 

6.2.1 Guarantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof; and

 

12

 



6.2.2 Guarantor shall be entitled to receive and to retain and use free and
clear of the Lien created hereby any and all payments, including, but not
limited to, profits, dividends or distributions paid in respect of its Pledged
Collateral; provided, however, that any and all:

 

(a) non-cash profits, non-cash dividends or distributions in the form of capital
stock, instruments or other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral, and

 

(b) profits, dividends and other distributions paid or payable in cash in
respect of any Pledged Collateral in connection with total liquidation or
dissolution,

 

shall, promptly be delivered to Bank, in the case of (a) above, to be held as
Collateral and shall, if received by Guarantor, be received in trust for the
benefit of Bank, be segregated from the other property of Guarantor, and
promptly be delivered to Bank as Pledged Collateral in the same form as so
received (with any necessary endorsement), and in the case of (b) above, to be
applied to the Obligations to the extent permitted by the Loan Agreement or
otherwise to be held as Pledged Collateral.

 

6.3 During the existence and continuation of an Event of Default,

 

(a) Bank may, to the extent permitted by applicable law, at its election, apply,
set off, collect or sell in one or more sales, or take such steps as may be
necessary to liquidate and reduce to cash in the hands of Bank in whole or in
part, with or without any previous demands or demand of performance or notice or
advertisement, the whole or any part of the Pledged Collateral in such order as
Bank may elect, and any such sale may be made either at public or private sale
at its place of business or elsewhere, or at any broker’s board or securities
exchange, either for cash or upon credit or for future delivery; provided,
however, that if such disposition is at private sale, then the purchase price of
the Pledged Collateral shall be equal to the public market price then in effect,
or, if at the time of sale no public market for the Pledged Collateral exists,
then, in recognition of the fact that the sale of the Pledged Collateral would
have to be registered under the Securities Act of 1933, as amended (the “Act”),
and that the expenses of such registration are commercially unreasonable for the
type and amount of collateral pledged hereunder, Bank and Guarantor hereby agree
that such private sale shall be at a purchase price mutually agreed to by Bank
and Guarantor or, if the parties cannot agree upon a purchase price, then at a
purchase price established by Bank in the exercise of its reasonable discretion.
Bank shall be under no obligation to delay the sale of any of the Pledged Shares
for the period of time necessary to permit Guarantor to register such securities
for public sale under the Act, or under applicable state securities laws, even
if Guarantor would agree to do so. Bank may be the purchaser of any or all
Pledged Collateral so sold and hold the same thereafter in its own right free
from any claim of Guarantor or right of redemption. To the extent permitted by
applicable law, demands of performance, notices of sale, advertisements and
presence of property at sale are hereby waived. Any sale hereunder may be
conducted by any officer or agent of Bank; and

 

(b) Bank shall have all of the rights of a secured party under the Code with
respect to the Pledged Collateral. Guarantor’s obligations hereunder are not
limited to the Pledged Collateral or any exercise by Bank of rights and remedies
against the same, and Bank may pursue any other available rights and remedies
against any Guarantor, whether hereunder, at law or otherwise, without resort to
the Pledged Collateral if Bank deems it in its best interests to do so.

 

13

 



6.4 During the existence of an Event of Default, the proceeds of the sale of any
of the Pledged Collateral and all sums received or collected by Bank from or on
account of such Pledged Collateral under Section 6.3 shall be applied by Bank to
the payment of expenses incurred or paid by Bank in connection with any sale,
transfer or delivery of the Pledged Collateral, to the payment of any other
costs, charges, attorneys’ fees or expenses mentioned herein, and to the payment
of the Obligations or any part hereof, all in such order and manner as Bank in
its discretion may determine.

 

6.5 Upon the transfer by Bank of all or any part of the Obligations pursuant to
the terms of the Loan Agreement, Bank may transfer all or any part of the
Pledged Collateral to the transferee of the Obligations and shall be fully
discharged thereafter from all liability and responsibility with respect to such
Pledged Collateral so transferred, and the transferee shall be vested with all
the rights and powers of Bank hereunder with respect to such Pledged Collateral
so transferred; but with respect to any Pledged Collateral not so transferred,
Bank shall retain all rights and powers hereby given.

 

Section 7 – DEFINITIONS

 

7.1 “Change in Control” means any event, transaction, or occurrence as a result
of which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Guarantor, is or becomes a
beneficial owner (within the meaning Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of Guarantor, representing fifty
percent (50%) or more of the combined voting power of Guarantor’s then
outstanding securities; or (b) during any period of twelve (12) consecutive
calendar months, individuals who at the beginning of such period constituted the
Board of Directors of Guarantor (together with any new directors whose election
by the Board of Directors of Guarantor was approved by a vote of not less than
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office.

 

7.2 “Control Agreement” is any control agreement entered into among the
depository institution at which Guarantor maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Guarantor maintains a
Securities Account or a Commodity Account, Guarantor, and Bank pursuant to which
Bank obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

7.3 “Domestic Subsidiary” means any Subsidiary which is organized under the laws
of the United States or any state or territory thereof or the District of
Columbia

 

14

 



7.4 “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.

 

7.5 “Intellectual Property” means all of Guarantor’s right, title, and interest
in and to the following:

 

(a) its Copyrights, Trademarks and Patents;

 

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

 

(c) any and all source code;

 

(d) any and all design rights which may be available to Guarantor;

 

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

 

7.6 “Permitted Indebtedness” is:

 

(a) Guarantor’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

 

(b) Subordinated Debt;

 

(c) unsecured Indebtedness to trade creditors and corporate credit cards
incurred in the ordinary course of business;

 

(d) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

(e) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

 

(f) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Guarantor or its Subsidiary, as the case
may be;

 

(g) Indebtedness (including without limitation, Contingent Obligations) to North
Atlantic not to exceed Eight Million Dollars ($8,000,000) in principal amount,
plus accrued interest and fees; and

 

15

 



(h) Indebtedness of Foreign Subsidiaries of Guarantor so long as Guarantor is
not an obligor or credit party with respect to any such Indebtedness and no
recourse to Guarantor or any of its property may be had by the creditors with
respect to such Indebtedness.

 

7.7 “Permitted Liens” are:

 

(a) Liens arising under this Agreement and the other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Guarantor maintains adequate reserves on its books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c) purchase money Liens (i) on Equipment acquired or held by Guarantor incurred
for financing the acquisition of the Equipment securing no more than One Million
Dollars ($1,000,000) in the aggregate amount outstanding, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

 

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and Equipment and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

 

(g) leases or subleases of real property granted in the ordinary course of
Guarantor’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Guarantor’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

 

(h) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business;

 

(i) licenses of Intellectual Property that could not result in a legal transfer
of title of the licensed property that may be exclusive in respects other than
territory;

 

16

 



(j) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default;

 

(k) Liens in favor of other financial institutions arising in connection with
Guarantor’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts; and

 

(l) Liens in favor of North Atlantic in connection with Indebtedness permitted
under clause (g) of the definition of “Permitted Indebtedness” hereunder.

 

7.8 “Restricted License” is any material license or other agreement with respect
to which Guarantor is the licensee (a) that prohibits or otherwise restricts
Guarantor from granting a security interest in Guarantor’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

 

7.9 “Subordinated Debt” is indebtedness incurred by Guarantor subordinated to
all of Guarantor’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
reasonably satisfactory to Bank entered into between Bank and the other
creditor), on terms acceptable to Bank.

 

Section 8 – MISCELLANEOUS

 

8.1 Guarantor agrees to pay reasonable attorneys’ fees and all other costs and
expenses which may be incurred by Bank in the enforcement of this Agreement. No
terms or provisions of this Agreement may be changed, waived, revoked or amended
without Bank’s prior written consent. Should any provision of this Agreement be
determined by a court of competent jurisdiction to be unenforceable, all of the
other provisions shall remain effective. This Agreement embodies the entire
agreement between the parties hereto with respect to the matters set forth
herein, and supersedes all prior agreements among the parties with respect to
the matters set forth herein. No course of prior dealing among the parties, no
usage of trade, and no parole or extrinsic evidence of any nature shall be used
to supplement, modify or vary any of the terms hereof. Bank may assign this
Agreement without in any way affecting Guarantor’s liability under it. This
Agreement shall inure to the benefit of Bank, Guarantor and their respective
successors and assigns. This Agreement is in addition to the guaranties of any
other guarantors of the Obligations. Notwithstanding the foregoing, so long as
no Event of Default shall have occurred and be continuing, Bank shall not assign
its interest in this Agreement to any Person who in the reasonable estimation of
Bank is (a) a direct competitor of Guarantor, whether as an operating company or
direct or indirect parent with voting control over such operating company, or
(b) a vulture fund or distressed debt fund.

 

8.2 North Carolina law governs this Agreement without regard to principles of
conflicts of law. Guarantor and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Wake County, North Carolina, provided,
however, that if for any reason Bank cannot avail itself of such courts in the
State of North Carolina, Guarantor accepts jurisdiction of the courts and venue
in Santa Clara County, California; provided, further, that nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Guarantor expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Guarantor hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Guarantor hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Guarantor at the address set forth on
the signature page hereto and that service so made shall be deemed completed
upon the earlier to occur of Guarantor’s actual receipt thereof or three (3)
days after deposit in the U.S. mails, proper postage prepaid.

 

17

 



TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

8.3 This Agreement may be executed in counterpart signature pages, all of which
taken together shall be deemed to be one original of this instrument. Delivery
of an executed counterpart to this Agreement by facsimile or electronic mail
shall be effective as a manually executed counterpart to this Agreement.

 

8.4 All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations and/or Guarantor Obligations have been satisfied. So long as
Borrower and Guarantor have satisfied the Obligations and Guarantor Obligations,
respectively (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of the Loan Agreement), this Agreement shall be
deemed terminated, subject to Section 1.5. Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.

 

[Signature begins on next page.]

 

18

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Unconditional
Secured Guaranty and Pledge Agreement as of this __ day of March, 2015.

 

 

  DIGITAL TURBINE, INC.   a Delaware corporation       By:  /s/ Bill Stone    
Name: Bill Stone  

Title: CEO

      Address:  1300 Guadelupe      

Austin, TX 78701

     

Attn: Bill Stone

       



  



 

  SILICON VALLEY BANK       By:  /s/ Victor Le     Name: Victor Le   Title: Vice
President       Address:  3005 Carrington Mill Blvd., Suite 530      
Morrisville, NC 27560       Attn: Chris Stoecker              



 

 



 

 

19

 

EXHIBIT A – PLEDGED SHARES

 

                       Name of Pledged
Share Issuer  Jurisdiction of Organization  Number of Shares Authorized  Number
of Shares Outstanding  Number of Shares Owned by Guarantor  % of Shares Owned by
Guarantor  % of Outstanding Shares Pledged  Certificate Number DTM Merger Sub,
Inc.1  Delaware  1,000  1,000  1,000  100%  100%  1 Digital Turbine USA, Inc. 
Delaware  10,000  10,000  10,000  100%  100%  2                       

 

 



 



1 Appia, Inc. to be merged into DTM Merger Sub, Inc., on the date hereof.

 

 

20

 

EXHIBIT B – FORM OF PLEDGE SUPPLEMENT

 

PLEDGE SUPPLEMENT

 

This Pledge Supplement, dated as of _________, 20__, is delivered pursuant to
Section 5.3(d) of the Guaranty and Pledge Agreement referred to below. The
undersigned hereby agrees that this Pledge Supplement may be attached to the
Unconditional Secured Guaranty and Pledge Agreement, dated as of March __, 2015
(as amended, restated, modified, renewed, supplemented or extended from time to
time, the “Guaranty and Pledge Agreement”; the terms defined therein and not
otherwise defined herein being used as therein defined), made by the
undersigned, as Guarantor, in favor of Silicon Valley Bank, as Bank.

 

The shares of capital stock or other equity securities listed on this Pledge
Supplement shall be and become part of the Pledged Collateral pledged by the
undersigned and referred to in the Guaranty and Pledge Agreement and shall
secure all the Guarantor Obligations.

 

The undersigned hereby certifies that the representation and warranties set
forth in Section 4.1 of the Guaranty and Pledge Agreement are true and correct
in all material respects with respect to the Pledged Shares listed below on and
as of the date hereof.

 

 



  DIGITAL TURBINE, INC.   a Delaware corporation       By:        Name:      
Title:      



   

  

 

                Name of Pledged Share Issuer Jurisdiction of Organization Number
of Shares Authorized Number of Shares
Issued Number of Shares Outstanding Number of Shares Owned by Guarantor % of
Outstanding Shares Pledged Certificate Number                                  
                             

 

 



 

 

 



21

